Citation Nr: 0012664
Decision Date: 05/12/00	Archive Date: 09/08/00

DOCKET NO. 95-41 327               DATE MAY 12, 2000

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for coronary artery disease,
status post angioplasty and bypass grafting, with hypertension,
aortic stenosis and bicuspid aortic valve (claimed as "heart
condition").

2. Entitlement to an initial rating higher than 10 percent for
service-connected bucket handle tear of medial meniscus and torn
anterior cruciate ligament, status post reconstruction, right knee.

3. Entitlement to service connection for a left knee disorder
secondary to the service-connected right knee disorder.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from May 1972 to July 1978 and
from December 1990 to May 1991. The veteran also served in the
National Guard and, in connection with this service, he served on
active duty for training from February 1984 to June 1984 and from
July 6, 1986, to July 20, 1986.

This matter comes before the Board of Veterans' Appeals (Board)
from April 1993, June 1995, and September 1995 rating decisions of
the Department of Veterans Affairs (VA) Regional Office (RO) in St.
Petersburg, Florida. In the April 1993 rating decision, the RO
denied service connection for coronary artery disease, status post
angioplasty and bypass grafting, with hypertension, aortic stenosis
and bicuspid aortic valve (which was claimed as "heart condition")
and for a right knee disorder, and the veteran appealed those
decisions.

The veteran testified at a hearing before a VA hearing officer on
April 5, 1995.

In the June 1995 rating decision, the RO granted service connection
for the right knee disorder -- a bucket handle tear of medial
meniscus and tom anterior cruciate ligament (ACL), status post
reconstruction, right knee, -- and assigned an initial
noncompensable rating for that disorder, effective as of the date
of receipt of the veteran's claim for service connection, October
5, 1992. The veteran appealed the initial assignment of the
noncompensable rating to the Board and, during the course of the
appeal, the RO granted a 1 0 percent initial rating for the
service-connected

2 -

right knee disorder, effective October 5, 1992. See Fenderson v.
West, 12 Vet. App. 119, 126 (1999) (distinguishing between an
appeal of an original rating and a claim for an increased rating).

In the September 1995 rating decision, the RO denied service
connection for a left knee disorder secondary to the service-
connected right knee disorder, and the veteran perfected an appeal
to the Board of that decision.

A hearing was held on December 6, 1999, in St. Petersburg, Florida,
before Steven L. Keller, a member of the Board who was designated
by the Chairman to conduct the hearing pursuant to 38 U.S.C.A.
7107(c) (West 1991 & Supp. 1999) and who is rendering the
determination in this case.

Having found the claims for service connection for a heart
condition and for a left knee disorder well grounded in the
decision below, the Board has remanded them for further development
of the evidence. The claim for an initial rating higher than 10
percent for a service-connected right knee disorder is also
addressed in the Remand section below.

FINDINGS OF FACT

1. Medical evidence is of record showing a diagnosis of a current
heart condition, namely, coronary artery disease (CAD) or
atherosclerotic cardiovascular disease.

2. CAD or atherosclerotic heart disease was first diagnosed during
the second period of active duty.

3. No entrance examination report pertaining to the veteran's
second period of active duty is of record, and the presumption of
soundness is raised in this case.

4. No clear and unmistakable evidence is of record to rebut the
presumption of soundness pertaining to the second period of active
duty.

- 3 -

5. Medical evidence of a nexus between CAD diagnosed in service in
1990 and CAD diagnosed currently is of record in the form of
medical reports showing a current diagnosis of CAD, the same
disease diagnosed in service, and medical reports showing that CAD
has been diagnosed several times since separation from service in
1991.

6. Medical evidence has been presented showing that the veteran
currently has a left knee disorder, most recently diagnosed as
"satisfactory function -- status post left [anterior cruciate
ligament] (ACL) reconstruction".

7. The veteran testified at a VA hearing on April 5, 1995, that he
had injured his left knee the night before, stating that he
"started going down on my right knee, and tried to hold and
compensate and I tore out my left knee."

8. Medical evidence, dated in 1992 and in February 1994, is of
record showing complaints of instability of the service-connected
right knee and recurrent problems relating to quick turns;
objectively, a doctor diagnosed an unstable right knee in February
1994 and recommended ACL reconstruction.

9. Medical evidence, dated April 7, 1995, two days after the VA
hearing was conducted, is of record showing a doctor's notation
that the veteran sustained an injury to his left knee which
occurred when his right knee started to buckle on him and he put
all of his weight on his left knee and his left knee tore and he
went down.

CONCLUSIONS OF LAW

1. The claim for service connection for coronary artery disease,
status post angioplasty and bypass grafting, with hypertension,
aortic stenosis and bicuspid aortic valve (claimed as "heart
condition"), is a well grounded claim. 38 U.S.C.A. 5107(a) (West
1991).

2. The claim for service connection for a left knee disorder
secondary to a service-connected bucket handle tear of medial
meniscus and torn ACL, status post

4 -

reconstruction, right knee, is a well grounded claim. 38 U.S.C.A.
5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Requirements For Service Connection.

In general, establishing service connection for a disability on a
direct basis requires the existence of a current disability and a
relationship or connection between that disability and a disease or
injury incurred in service. 38 U.S.C.A. 1110 (West 1991); 38 C.F.R. 
3.303, 3.304 (1999); Mercado-Martinez v. West, 11 Vet. App. 415,
419 (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992);
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service
connection for a disability may also be established based on
aggravation of disease or injury which preexisted service when
there is an increase in disability during service unless there is
a specific finding that the increase in disability is due to the
natural progress of the disease. 38 U.S.C.A. 1153 (West 1991); 38
C.F.R. 3.306(a) (1999).

A veteran is considered to have been in sound condition when
examined, accepted and enrolled for service except as to defects,
infirmities, or disorders noted at entrance into service, or where
clear and unmistakable evidence demonstrates that the injury or
disease existed prior to service. 38 U.S.C.A. 1111 (West 1991);
(West 1991); 38 C.F.R. 3.304(b) (1999). Only conditions as are
recorded in examination reports are to be considered as noted. 38
C.F.R. 3.304(b) (1999). History of preservice existence of
conditions recorded at the time of examination does not constitute
a notation of a preexisting condition but will be considered
together with all other material evidence in determinations of
inception. 38 C.F.R. 3.304(b)(1) (1999); Paulson v. Brown, 7 Vet.
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

Clear and unmistakable evidence is required to rebut the
presumption of aggravation where the preservice disability
underwent an increase in severity during service. 38 C.F.R.
3.306(b) (1999). Aggravation may not be conceded where the

5 -

disability underwent no increase in severity during service on the
basis of all the evidence of record pertaining to the
manifestations of the disability prior to, during and subsequent to
service. 38 C.F.R. 3.306(b) (1999). The usual effects of medical
and surgical treatment in service, having the effect of
ameliorating disease or other conditions incurred before
enlistment, will not be considered service connected unless the
disease or injury is otherwise aggravated by service. 38 C.F.R.
3.306(b)(1) (1999).

Service connection also may be established on a secondary basis,
under section 3.310(a) of VA regulations, for a disability which is
proximately due to or the result of service-connected disease or
injury. 38 C.F.R. 3.310(a) (1999). Where a service-connected
disability aggravates a nonservice-connected condition, a veteran
may be compensated for the degree of disability (but only that
degree) over and above the degree of disability existing prior to
the aggravation. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en
banc).

Requirements For Establishing A Well Grounded Claim For Service
Connection.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 524
U.S. 940 (1998), the United States Court of Appeals for the Federal
Circuit (Federal Circuit) held that, under 38 U.S.C. 5107(a), the
Department of Veterans Affairs (VA) has a duty to assist only those
claimants who have established well grounded, i.e., plausible,
claims. More recently, the United States Court of Appeals for
Veterans Claims (Court) issued a decision holding that VA cannot
assist a claimant in developing a claim which is not well grounded.
Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en banc
consideration by a judge denied, 13 Vet. App. 205 (1999) (per
curiam). Once a claimant has submitted evidence sufficient to
justify a belief by a fair and impartial individual that a claim is
well grounded, the claimant's initial burden has been met, and VA
is obligated under 38 U.S.C. 5107(a) to assist the claimant in
developing the facts pertinent to the claim.

In order for a claim to be well grounded, there must be (1) a
medical diagnosis of a current disability; (2) medical or, in
certain circumstances, lay evidence of

- 6 -

in-service incurrence or aggravation of a disease or injury; and
(3) medical evidence of a nexus between an in-service injury or
disease and the current disability. Epps, 126 F.3d at 1468; Caluza
v. Brown, 7 Vet. App. 498, 506 (1995), affd, 78 F.3d 604 (Fed. Cir.
1996) (per curiam) (table). Where the determinative issue involves
medical causation or etiology or a medical diagnosis, competent
medical evidence to the effect that the claim is "plausible" or
"possible" is required. Epps, 126 F.3d at 1468. Evidence submitted
in support of a claim "must ... be accepted as true for the purpose
of determining whether the claim is well grounded ... [except] when
the evidentiary assertion is inherently incredible or when the fact
asserted is beyond the competence of the person making the
assertion." King v. Brown, 5 Vet. App. 19, 21 (1993). Generally,
only evidence that is or may be favorable to the claim should be
considered in deciding whether a claim is well grounded. See
Clyburn v. West, 12 Vet. App. 296, 302 (1999), citing Arms v. West,
12 Vet. App. 188, 195 (1999) (noting that generally "only the
evidence in support of the claim is to be considered" in
determining whether a claim is well grounded).

Concerning claims for service connection based on aggravation, the
Court has held that the presumption of soundness at entrance to
service "only attaches where there has been an induction
examination in which the later complained-disability was not
detected." Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); Crowe
v. Brown, 7 Vet. App. 238, 245 (1994); Verdon v. Brown, 8 Vet. App.
529, 535 (1996). In a case where there was no entrance examination
report of record because it was presumed to have been lost in a
fire, the presumption of soundness attached as reflected by the
Court's conclusion that the presumption of soundness had been
rebutted by clear and unmistakable evidence of the pre-service
existence of the disability. Doran v. Brown, 6 Vet. App. 283, 286
(1994). The Court has emphasized that, once the presumption of
soundness has attached, clear and unmistakable evidence is needed
to rebut it. Vanerson v. West, 12 Vet. App. 254, 258-59 (1999).

The presumption of aggravation is generally triggered by evidence
that a preexisting disability has undergone an increase in severity
in service. See Maxson v. West, 12 Vet. App. 453, 460 (1999). The
Court has held that "[t]emporary or intermittent flare-ups during
service of a preexisting injury or disease are not

- 7 -

sufficient to be considered 'aggravation in service' unless the
underlying condition, not just the symptoms, has worsened." Maxson,
12 Vet. App. at 459, citing Hunt v. Derwinski, 1 Vet. App. 292, 297
(1991); see also Crowe, 7 Vet. App. at 247; Daniels v. Gober, 10
Vet. App. 474, 479 (1997); Green v. Derwinski, 1 Vet. App. 320, 323
(1991). In Hunt v. Derwinski, the Court determined that the
"presumption of aggravation did not apply to a veteran with a
preexisting [condition] when there was medical evidence of 'only
temporary defects during service'; where the veteran was not
discharged due to the inservice flare-up of his preexisting
condition; and where the veteran had been asymptomatic at
separation." Sondel v. West, 13 Vet. App. 213, 219 (1999), citing
Hunt, 1 Vet. App. at 295. Concerning section 3.306(b)(1) which
provides that the usual ameliorating effects of medical and
surgical treatment in service will not be considered service-
connected unless the preexisting disease or injury is otherwise
aggravated by service, the Court has held that, where a preexisting
disability has been medically or surgically treated during service
and the usual effects of the treatment have ameliorated the
disability so that it is no more disabling than it was at entry
into service, the presumption of aggravation does not attach as to
that disability. Verdon, 8 Vet. App. at 538.

With respect to what evidence is needed to constitute a well
grounded claim for service connection based on aggravation, the
Court has stated that "the question whether there has been an
increase in disability during service must be answered in the
affirmative before the presumption of aggravation attaches."
Verdon, 8 Vet. App. at 538. The Court has also distinguished
between the claims of combat veterans who allege aggravation of a
preexisting disability during combat and other claims for service
connection based on aggravation. See Maxson, 12 Vet. App. at 458-
60; see also Jensen v. Brown, 19 F.3d. 1413, 1417 (Fed. Cir. 1994);
38 C.F.R. 3.306(b)(2) (1999).

In Maxson, the Court examined what evidence is needed for a combat
veteran who alleges aggravation of a disease or injury during
combat to establish a well grounded claim based on aggravation and
suggested that evidence be considered together with the presumption
afforded under section 3.306(b)(2) to determine whether the claim
was well grounded.. Maxson, 12 Vet. App. at 458-59 (noting that the
appellant's service medical records and lay evidence, combined with
the section

- 8 -

3.306(b)(2) presumption, were sufficient to render the claim for
service connection well grounded with respect to "Caluza element
2", i.e., medical or, in certain circumstances, lay evidence of in-
service aggravation of disease or injury). The Court stated in
Maxson that, given its holding in Hunt that temporary or
intermittent flare-ups of symptoms during service are not
sufficient to raise the presumption of aggravation, it was
questionable whether such evidence standing alone would be
sufficient to render the claim well grounded. Id.; see also Hunt,
1 Vet. App. at 296 (stating that, because "the knee condition did
not undergo an increase in severity", the appellant was not
entitled to the presumption (emphasis in original)). The Court
concluded in Maxson that the appellant's service medical records
and lay evidence, combined with the section 3.306(b)(2)
presumption, were sufficient to render the claim for service
connection well grounded with respect to "Caluza element 2", and
the Court noted that, given this analysis, the question of whether
lay statements relating appellant's symptomatology to his
preexisting condition were sufficient to show symptomatic
manifestations of a preexisting condition for purposes of
satisfying [section] 3.306(b)(2) need not be addressed. Id.

Having determined in Maxson that the presumption of aggravation was
raised and that the claim was well grounded, the Court stated that
"the next question is whether, at the merits stage, there is clear
and convincing evidence that rebuts this combat veteran's claim of
aggravation of his preexisting condition." Id. The Court indicated
that the evidentiary standard for rebutting the presumption of
aggravation in a case involving a combat veteran's claim was "clear
and convincing" evidence as required by section 1154(b) of the
statute but that the standard for rebutting a presumption of
aggravation arising under section 1153 of the statute, "which is
applicable to both combat and non-combat veterans" was "clear and
unmistakable" evidence as required by section 3.306(b)(1) of the
regulations. Id. at 459-60.

Thus, with regard to the nature and extent of the evidence needed
to raise the presumption of aggravation and to render a claim for
service connection based on aggravation well grounded, it is
questionable whether temporary or intermittent flare-ups of
symptoms during service, standing alone, are sufficient to render
the claim well grounded even in the case of a combat veteran, and
therefore, the Board concludes that such evidence is not sufficient
to raise the presumption or render the

- 9 -

claim well grounded in cases other then those of combat veterans.
Maxson, 12 Vet. App. at 459; Hunt, 1 Vet. App. at 297.

Like all claims for service connection, a claim for service
connection for a disorder on a secondary basis brought under
section 3.310(a) of VA regulations must be well grounded. Buckley
v. West, 12 Vet. App. 76, 84 (1998); Locher v. Brown, 9 Vet. App.
535, 538 (1996); Dinsay v. Brown, 9 Vet. App. 79, 86 (1996); Jones
v. Brown, 7 Vet. App. 134, 137 (1994). With regard to a claim for
secondary service connection, a claimant must provide competent
evidence that the disability claimed is proximately due to or the
result of a service-connected condition. See Wallin v. West, 11
Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17
(1995).

Service Connection For Coronary Artery Disease, Status Post
Angioplasty And Bypass Grafting, With Hypertension, Aortic Stenosis
And Bicuspid Aortic Valve (Claimed As "Heart Condition').

In October 1992, the veteran claimed service connection for a
"heart condition". The RO has denied service connection for
coronary artery disease (CAD), status post angioplasty and bypass
grafting, with hypertension, aortic stenosis and bicuspid aortic
valve. There is medical evidence of record showing diagnoses for
all four conditions, i.e., (1) coronary artery disease, status post
angioplasty and bypass grafting; (2) hypertension; (3) aortic
stenosis; and (4) bicuspid aortic valve. Specifically, medical
evidence of record reflects a current diagnosis of a heart
condition, diagnosed on the most recent medical evidence of record,
dated in October 1997, as atherosclerotic cardiovascular disease.
Less recently in the 1990s, the veteran has been diagnosed with
coronary artery disease, with hypertension, and with aortic
stenosis. More remotely, i.e., on reports dated in the 1970s, the
record contains diagnoses of bicuspid aortic valve as well as
hypertension. In addition, evidence of record -- specifically,
reports from a private hospital dated in September-October 1992 --
shows a diagnosis of acute myocardial infarction. Based on this
evidence, the first element for establishing a well grounded claim
for service connection for a heart condition, i.e., a medical
diagnosis of a current heart

- 10-

disability, has been satisfied, and the most recent reports of
record show that the current heart condition is CAD or
atherosclerotic cardiovascular disease.

Concerning the second element for establishing a well grounded
claim, i.e., whether there is medical or, if appropriate, lay
evidence of in-service incurrence or aggravation of a disease or
injury, the Board notes that, during the second period of active
duty from December 1990 to May 1991, diagnoses shown in service
department, VA, and private medical reports included
atherosclerotic CAD, described on one report as "severe" CAD;
unstable angina; hypertension; and hypercholesterolemia. Thus, the
Board notes that CAD is diagnosed currently and was diagnosed while
the veteran was on the second period of active duty. However, with
regard to whether sufficient evidence has been submitted to render
plausible the proposition that CAD was incurred in service, the
medical evidence of record that directly addresses the question of
the time of onset or origin of CAD shows that the disease existed
prior to service. For example, a February 1991 report of a service
department Medical Evaluation Board noted that the approximate date
of origin of CAD was November 1990 and, in August 1994, a private
physician wrote that the veteran had developed CAD over the past
two and a half decades.

Regarding the issue of whether CAD had its onset in service or
whether it preexisted service, the Board notes that the presumption
of soundness attaches in this case for the veteran's second period
of active service because there is no entrance examination report
of record and therefore no "notation" of CAD at entrance to
service. See Doran v. Brown, 6 Vet. App. at 286. The next issue is
whether the February 1991 Medical Board's finding that the
approximate date of origin of CAD was in November 1990, just before
active service, and the August 1994 private physician's statement
that CAD had developed over the past two and a half decades
constitute clear and unmistakable evidence to rebut the presumption
of sound condition on entry onto active duty in December 1990. For
the following reasons, the Board concludes that these reports do
not constitute clear and unmistakable evidence to rebut the
presumption of soundness.

First, neither the Medical Board nor the private doctor provided
any rationale for the judgments rendered about the time of onset of
CAD. See Gahman v. West, 13

- 11 -

Vet. App. 148, 150-51 (1999) (reversing Board's conclusion that
presumption of soundness had been rebutted by clear and
unmistakable evidence in the form of a Medical Board report which
relied only on the veteran's history in reaching its conclusion
that his lung disorder preexisted active service). The applicable
regulation cautions that determinations as to the inception of
conditions "should not be based on medical judgment alone as
distinguished from accepted medical principles[] or on history
alone without regard to clinical factors pertinent to the basic
character, origin and development of such ... disease." 38 C.F.R.
3.304(b)(1) (1999).

The Medical Board's finding of November 1990 as the approximate
date of onset appears to have been based solely on history provided
by the veteran of the onset of exertional angina about a month
prior to admission to a service department hospital in late
December 1990. Furthermore, although the private physician's
finding that CAD had been developing for decades may well be in
accord with "accepted medical principles" and with "clinical
factors pertinent to the basic character, origin and development of
[the particular] ... disease", there is no medical evidence in the
record on which the Board may base such a conclusion. See Colvin v.
Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board must
rely on independent medical evidence to support its findings and
must not refute medical evidence in the record with its own
unsubstantiated medical conclusions); Santiago v. Brown, 5 Vet.
App. 288, 292 (1993) (distinguishing between an unsubstantiated
medical determination, which the Board is unauthorized to render,
and a legal determination, i.e., a finding of fact, which the
Board, as fact finder, is required to render and which the Board
has derived from a review of medical evidence which is sufficiently
conclusive as to the underlying medical issues to enable the Board
to render the legal determination). Similarly, no medical report
addresses whether the symptoms of CAD having first manifested
themselves "from the date of enlistment[] or so close thereto"
indicate "that the disease could not have originated in so short a
period" but rather must necessarily have preexisted active service.
38 C.F.R. 3.303(c), 3.304(b)(1) (1999).

Second, the Board notes that, given the deficiencies in the medical
evidence of record described above, it would be difficult to render
a conclusion of law under

- 12 -

any evidentiary standard but the evidentiary standard for rebutting
the presumption of soundness is among the most formidable -- clear
and unmistakable evidence. Vanerson, 12 Vet. App. at 261 (noting
that the standard of proof for rebutting the presumption of
soundness is not merely evidence that is cogent and compelling,
i.e., a sufficient showing, but evidence is that is clear and
unmistakable, i.e., undebatable); see Kinnaman v. Principi, 4 Vet.
App. 20, 27 (1993) (holding that, because the disorder was first
diagnosed during active service, the burden of proof was on the
government to rebut the presumption of sound condition and stating
that the burden of proof is a formidable one). For these reasons
and bases, the Board concludes that clear and unmistakable evidence
has not been submitted in this case to rebut the presumption of
sound condition which arose upon entry onto the second period of
active duty in December 1990.

Accordingly, considering only the evidence of record that is
favorable to a claim that CAD had its onset in service for the
purpose of establishing a well grounded claim -- i.e., a December
29, 1990, report of cardiac catheterization from the service
department medical center showing the earliest diagnosis of record
of CAD, which was rendered 18 days after the veteran entered onto
active duty, -- the Board concludes that there is medical evidence
rendering plausible in-service incurrence of CAD, and therefore the
second Caluza element is satisfied. Arms, 12 Vet. App. at 195
(noting that generally "only the evidence in support of the claim
is to be considered" in determining whether a well grounded claim
has been submitted).

With regard to the last element involved in establishing a well
grounded claim -- medical evidence of a nexus between an in-service
injury or disease and the current disability -- the Board notes
that the same disease, i.e., CAD, was diagnosed in 1990 and 1991
while the veteran was on active duty; was diagnosed in 1992
contemporaneous to the veteran's October 1992 claim for service
connection for a heart condition; was diagnosed on letters from a
private physician dated in August and October 1994 and August 1995;
and still exists currently as diagnosed most recently on an October
1997 private hospital report. Accordingly, based on this evidence
of continuous diagnosis of the same disease from service to the
present, the Board concludes that the nexus element of a well
grounded claim for service

13 -

connection for CAD has been satisfied. Therefore, the claim for
service connection for CAD on a direct basis is well grounded. 38
U.S.C.A. 5107(a) (West 1991).

Having concluded the claim for service connection for a heart
condition is well grounded on a direct basis, the Board need not
reach whether the claim is well grounded based on aggravation.
Finally, because the medical evidence of record pertaining to the
time of onset of CAD is conflicting and -- assuming, without
deciding, that CAD preexisted service -- because the medical
evidence of record pertaining to whether CAD was aggravated in
active service is unclear, the Board concludes that this claim for
service connection is not the type of well grounded claim that is
meritorious on its own but rather that it is the type that may be
capable of substantiated upon further development of the evidence.
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) (noting that a well
grounded claim is a plausible claim, one which is meritorious on
its own or capable of substantiation); Colvin v. Derwinski, 1 Vet.
App. 171, 175 (1991) (holding that, where the medical.evidence of
record is insufficient, or, in the opinion of the [Board], of
doubtful weight or credibility, the [Board] is always free to
supplement the record by seeking additional medical evidence),
overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed.
Cir. 1998). Accordingly, the Board has remanded the claim below for
that purpose.

Service Connection For A Left Knee Disorder.

Concerning the claim for service connection for a left knee
disorder as secondary to a service-connected right knee disorder,
the Board notes that, in this case, medical evidence has been
presented or secured to render plausible a claim that the veteran
currently has a diagnosis of "satisfactory function -- status post
left ACL reconstruction". Specifically, this diagnosis was rendered
in a private physician's notation of an office visit dated in
January 1996. Accordingly, the first element of well grounded claim
for service connection -- the existence of a current left knee
disability -- has been satisfied.

The veteran testified at a VA hearing on April 5, 1995, that he had
injured his left knee the night before, stating that he "started
going down on my right knee, and

- 14 -

tried to hold and compensate and I tore out my left knee." In
addition, there is medical evidence, dated in 1992 and in February
1994, of record showing complaints of instability of the right knee
and recurrent problems relating to quick turns. Specifically, a
private examiner's notations of office visits in January and
February 1992, show that the veteran was seen both before and after
an arthroscopy was performed on his right knee. In February 1992,
the examiner noted that the veteran "still complains of some
instability of the knee" and that "[h]e says that when he twists
and turns, he feels the knee giving out." On a November 1992 VA
examination, the examiner diagnosed internal derangement of the
right knee. In February 1994, another private examiner noted
complaints of instability of the right knee and problems with quick
turns. Objectively, the doctor diagnosed an unstable right knee and
recommended ACL reconstruction.

Additionally, a doctor's notation, dated April 7, 1995, two days
after the VA hearing was conducted, stated that the veteran
sustained an injury to his left knee which occurred when his right
knee started to buckle on him and he put all of his weight on his
left knee and his left knee tore and he went down. On examination,
the left knee was obviously swollen and it felt unstable with
medial laxity and joint line tenderness and some ACL laxity. The
examiner subsequently noted that an MRI (magnetic resonance
imaging) was "very positive for a torn [ACL]."

In Reiber v. Brown, 7 Vet. App. 513, 516 (1995), the appellant was
seeking service connection on a secondary basis for a low back
disorder resulting from a fall down stairs that he claimed had been
precipitated by his service-connected left ankle's having given
way. The evidence of record included pre-accident medical notes
stating that his left ankle was unstable; that he had a severe
left-foot drop; that gait analysis had shown that his left foot
dragged on the ground and frequently folded under, causing him to
trip; and that he had complained of his left ankle having pain and
giving way and of his left foot dragging and causing him to trip
over it. The medical notes also included his statement that his
left ankle had given way, causing him to fall down stairs and
injure his back; and a doctor's notation that the veteran's
herniated disk was related to his fall down stairs.

15 -

The Court in Reiber concluded, "There are two steps in the
appellant's argument for secondary service connection, and
supporting evidence is required for each step. First, the appellant
states that it was his left ankle which caused him to fall and,
second, he claims that it was that fall which resulted in his
current back condition." Reiber, 7 Vet. App. at 516. As to the
first step, the Court noted that there was evidence in the record
that his service-connected disability made his left ankle unstable
and that the ankle occasionally gave way. As to the second, the
Court held that "[w]hether the appellant's fall [and not some prior
accident] may have caused his current back condition is a question
of medical causation" and found that there was a doctor's notation
that all of the appellant's back problems had stemmed from his
fall. Ibid. Accordingly, the Court held that the appellant had
submitted "competent medical evidence, as required by Grottveit,
making plausible his claim that the fall resulted in his current
back disability." Reiber, 7 Vet. App. at 517; see also Locher v.
Brown, 9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 7
Vet. App. 513, 516-17 (1995), for proposition that lay evidence
linking a fall to a service-connected weakened leg sufficed on that
point as long as there was "medical evidence connecting a currently
diagnosed back disability to the fall"); Jones v. Brown, 7 Vet.
App. 134, 136-37 (1994) (lay testimony that one condition was
caused by service-connected condition was insufficient to well
ground claim).

In this case, because there is (1) lay evidence linking an injury
to the left knee to a fall when an unstable service-connected right
knee buckled, (2) medical evidence of instability of the right knee
prior to the fall, and (3) medical evidence attributing a currently
diagnosed left knee condition to the fall described by the veteran,
the Board concludes that the claim for service connection for the
left knee disorder is well grounded in accordance with the Court's
holding in Reiber. However, the Board notes that there are
references in the reports of record to additional medical records
which may be relevant to the circumstances of the injury to the
left knee but which are not in the claims file. For example, the
private physician who noted that the injury to the left knee
occurred when the right knee buckled also noted that the veteran
was initially "seen at ORMC" and referred by another private
physician, Dr. Gomez, to the doctor's office. At the hearing before
the Board in December 1999, the veteran testified that the injury
to his left knee occurred when he was "doing some physical training
at the airport" and he "went straight over to Orlando

- 16 -

Regional Medical Center." Additional evidence, including the notes
of the doctor who saw the veteran on April 7, 1995, indicates that
the veteran sought worker's compensation for the left knee injury,
and records pertinent to that claim may be relevant to the claim
for service connection.

Because records such as those noted above may contribute to a more
complete picture of the circumstances surrounding the left knee
injury they may be relevant to the claim for service connection for
the residuals of the left knee injury. Thus, the Board concludes
that these records should be obtained before a decision is rendered
on the merits as to whether this well grounded claim is capable of
substantiation. Murphy, 1 Vet. App. at 81 (noting that a well
grounded claim is a plausible claim, one which is meritorious on
its own or capable of substantiation). Accordingly, the Board has
remanded the claim below to attempt to obtain these records.

ORDER

The claim for service connection for coronary artery disease,
status post angioplasty and bypass grafting, with hypertension,
aortic stenosis and bicuspid aortic valve (claimed as "heart
condition"), is well grounded. To this extent only, the appeal is
granted.

The claim for service connection for a left knee disorder secondary
to a service-connected right knee disorder is well grounded. To
this extent only, the appeal is granted.

REMAND

Because the claims for service connection for coronary artery
disease and for a left knee disorder are well grounded, VA has a
duty to assist the appellant in developing facts pertinent to the
claim. 38 U.S.C.A. 5107(a) (West 1991); 38 C.F.R. 3.159 (1999);
Murphy v. Derwinski, 1 Vet. App. 78 (1990). In regard to the claim
for

- 17 -

service connection for a heart condition, a consultation is needed
by a VA cardiologist who has reviewed all the medical evidence of
record and will provide medical information needed to resolve
pertinent issues of medical fact involved in the case including,
but not limited to, the time of onset or origin of coronary artery
disease. If the cardiologist believes that an examination of the
veteran is necessary, one should be scheduled but the issues
involved in the claim for service connection do not concern
primarily the veteran's current level of disability. Moreover, with
regard to both claims for service connection, the RO should attempt
to obtain certain medical reports that may provide additional
information relevant to the claims.

In addition, the veteran has appealed to the Board the initial
rating assigned for a right knee disorder. In Fenderson v. West, 12
Vet. App. 119 (1999). the Court noted, in pertinent part, that
there is a "distinction between an original rating and a claim for
an increased rating" and that this distinction "may be important
... in terms of determining the evidence that can be used to decide
whether the original rating on appeal was erroneous. . . ."
Fenderson, 12 Vet. App. at 126 (emphasis in original). In
Fenderson, the Court held that the rule articulated in Francisco v.
Brown did not apply to the assignment of an initial rating for a
disability following an initial award of service connection for
that disability. Fenderson, 12 Vet. App. at 126; Francisco v.
Brown, 7 Vet. App. 55, 58 (1994). The Court held in Francisco that,
although VA regulations require review of the entire recorded
history of a disability by the adjudicator to ensure a more
accurate evaluation, the regulations do not give past medical
reports precedence over current medical findings and that, where an
increase in the disability rating is at issue, the present level of
the veteran's disability is the primary concern. Instead, in
Fenderson, the Court held that, where a veteran appealed the
initial rating assigned for a disability, "staged" ratings could be
assigned for separate periods of time based on facts found.
Fenderson, 12 Vet. App. at 126. Concerning this difference, the
Court stated that the distinction "may be important ... in terms of
determining the evidence that can be used to decide whether an
original rating on appeal was erroneous . . . ." Id.

With regard to the evidence that should be considered concerning an
appeal of an initial rating, the Board notes that, by taking such
an appeal, the veteran is

- 18 -

disagreeing with the RO's assessment of the degree of disability
present at a time contemporaneous with the claim for service
connection for the disability and with the rating decision which
assigned the initial rating. Therefore, evidence contemporaneous
with that period of time will have more probative weight than
evidence dated a long time before or after that period of time.
However, all the evidence of record must be considered during the
course of the appeal period to determine whether assignment of
"staged" ratings that are higher or lower than the initial rating
are appropriate to reflect increase or decrease, if any, in the
level of disability manifested since the assignment of the initial
rating. In this regard, the Board notes that this case must be
remanded because in December 1997 the RO received additional
medical evidence pertaining to the right knee, namely, a February
1997 report from a private physician associated with Jewett
Orthopaedic Clinic; the RO did not review this evidence in the
first instance before forwarding the case to the Board; and the
veteran has not waived his right to have the RO consider this
evidence in the first instance. 38 C.F.R. 20.1304(c) (1999).

In addition, the veteran in this case claimed service connection
for a right knee disorder in October 1992. Therefore, medical
evidence contemporaneous with that period of time is the most
probative evidence with regard to the degree of disability present
at that time. Concerning this, the Board notes that -- while
remanding a case after a lengthy appeal period such as the one
involved in this case for an examination to assess the present
degree of disability may be relevant to assigning a "staged" rating
that is higher or lower than the initial rating assigned, if
warranted, - - such an examination will, generally speaking, have
little relevance to the degree of impairment that was present in
late 1992. But see Fenderson, 12 Vet. App. at 127 (Court remanded
in 1999 for Board to order a current neurological evaluation in
which the examiner provided an opinion as to the frequency and
intensity of migraine attacks from May 1990 to the present).
However, in this case, the veteran testified at a hearing before
the Board in December 1999, that during his years of civilian
employment as a firefighter and paramedic, he was given annual
physical examinations. The Board concludes that those examination
reports might add to the evidence already of record -- including
private medical reports dated in January and February 1992;
February 1994; July, November, and December 1995; January 1996; and
February 1997; and VA examination reports dated in November 1992

- 19 -

and January 1996 -- that is relevant both to the degree of
disability shown contemporaneous to the October 1992 claim and the
initial assignment of a rating and to that shown over the course of
the lengthy appeal period.

To ensure that VA has met its duty to assist the claimant in
developing the facts pertinent to the claim and to ensure full
compliance with due process requirements, the case is REMANDED to
the RO for the following development:

1. The RO must attempt to obtain all relevant medical evidence
pertinent to the veteran's claims, obtaining the appropriate
release forms from the veteran as needed for private records. In
particular, the RO should attempt to obtain the following:

(a) any additional records that may exist and have not already been
obtained from the veteran's service with the National Guard
including, but not limited to, physical examination reports, if
any, from examinations conducted prior to the veteran's having been
called onto active duty in December 1990 and reports from the
Jacksonville Navy Hospital where the veteran has testified that he
was treated for a "hypertensive crisis" in 1982 (see December 1999
Transcript of Travel Board Hearing at page 6) or 1984 (see April
1995 RO Hearing Transcript at page 7) while on duty with the
National Guard;

(b) reports of physical examinations conducted by the fire
departments where the veteran worked as a freighter the 1980s and
1990s including any examinations conducted by Jacksonville
International Fire Department; by a fire department in "Winter Park
near Orlando" (see December 1999 Hearing Transcript at page 20); by
a fire department at the Orlando

- 20 -

International Airport where the veteran testified he was given a
physical yearly (see December 1999 Hearing Transcript at page 16);

(c) the report of repeat catheterization conducted at Orlando
Regional Medical Center (ORMC) in May 1991 (see Item "g" on August
1995 report of Andrew S. Taussig, M.D., in this regard);

(d) records from ORMC dated in early April 1995 pertaining to a
left knee injury (see April 7, 1995, note of James 1. Urbach, M.D.,
stating that veteran was first seen at ORMC concerning the left
knee injury and then referred to Dr. Urbach's office by a Dr.
Gomez);

(e) additional records, if any, of Dr. Gomez pertaining to the
April 1995 left knee injury; and

(f) reports, if any, pertaining to a worker's compensation claim
with Greater Orlando Aviation dated in April 1995 or thereafter
regarding the left knee injury.

2. Heart: The RO should schedule a consultation with a VA
cardiologist who will review the medical reports relevant to the
claim for service connection for a heart condition and provide
specific medical information needed for the resolution of the
claim. If the cardiologist believes that an examination of the
veteran is necessary, one should be scheduled. In any event, the
examiner must provide answers in the examination report to the
enumerated questions below under Item 3, rendering medical opinions
where necessary.

- 21 -

3. The cardiologist must review all the medical reports of record
pertaining to the claim for service connection for a heart
condition including the service medical records from both tours of
active duty (from May 1972 to July 197 8 and from December 11,
1990, to May 16, 1991) and private and VA medical records. The
examiner must answer the following questions in the examination
report and provide medical opinions where necessary:

a.) When did atherosclerotic coronary artery disease originate or
have its onset in this case?

Concerning this questions, the examiner should consider in
particular the reports of a pediatric cardiologist dated before the
first period of active duty began, diagnosing mild systemic
hypertension in March 1970 and mild aortic stenosis in August 1970
based on results of an April 1970 cardiac catheterization. The
pediatric cardiologist diagnosed mild deformity of the aortic
valve, most likely bicuspid, in November 1972. The examiner should
also consider (1) the September 1984 medical record from a service
department cardiology clinic in which an examiner stated that the
veteran had no evidence of heart disease; (2) the findings of the
February 1991 Medical Board which stated that the approximate
origin of coronary artery disease was November 1990; and (3) the
August 1994 statement of Dr. Taussig who asserted that there was no
significant coronary disease in the 1970s and that coronary disease
had developed over two and a half decades.

The examiner should provide a rationale for the judgment or opinion
rendered regarding time of onset or

- 22 -

origin including a discussion of accepted medical principles and
clinical findings relevant to the nature, character, and
development of coronary artery disease in general as well as in
this case in particular.

b.) What is the relationship, if any, between the congenital
deformity of the aortic valve noted in 1970 and the development of
coronary artery disease?

Concerning this question, the examiner should discuss the August
1994 statement of Dr. Taussig that "[h]is coronary disease is in no
way, shape or form related to his congenital aortic valvular
disease."

c.) What is the relationship, if any, between hypertension,
diagnosed in 1970, and the development of coronary artery disease?

d.) Did the veteran have a myocardial infarction during the second
period of active duty, i.e., between December 1111 1990, and May
16, 1991?

In answering this question, the examiner should consider the
following items of evidence: (1) the findings of the "pre-
infarctional nature of the anginal pattern" noted on the December
29, 1990, service department hospital report of cardiac
catheterization; (2) the notation on a letter dated January 10,
1991, from a service department cardiologist to a commanding
officer that several EKGs and cardiac enzymes had ruled out acute
myocardial infarction; (3) the notation of the Medical Board dated
in February 1991 showing that during the December 1990
hospitalization "myocardial infarction was ruled out by enzymes";
(4) medical

- 23 -

records from a private hospital dated in March 1991 showing a
preoperative diagnosis which included 66 pending myocardial
infarction" and noting that laboratory data showed that "myocardial
infarction was ruled out by isoenzymes" and that "isoenzymes during
the period of hospitalization were always negative" as well as a
March 14, 1991, interpretation of an echocardiographic study which
noted evidence "in keeping with intermittent myocardial ischemia or
acute myocardial infarction"; (5) a September 17, 1992, Routine EKG
report, from a period of hospitalization where an acute myocardial
infarction was diagnosed, which also noted an "anterior infarct,
age undetermined (cited on or before 5-25-91); as well as noting an
"'acute Ml[;] abnormal ECG[;] inferior infarct, acute appeared
since 5-28-91"; (6) a report of examination findings made by Dr.
Taussig, dated August 1, 1995, showing under "Problem List' a
notation of "b) Cardiac cath 12/90 revealing high-grade LAD
stenosis successfully treated with angioplasty due to myocardial
infarction; (7) Dr. Taussig's additional notation under "Problem
List" of "d) Repeat PTCA 3/12/91 -- complicated by delayed closure"
and then his statement in the same report that "he has definitely
had a myocardial infarction accompanying his delayed closure of his
angioplasty." (Emphasis added).

e.) Specifically, does the finding on the September 17, 1992,
Routine EKG report of an"anterior infarct, age undetermined (cited
on or before 5-25-91) necessarily mean that the veteran had a
myocardial infarction before May 25, 1991, given evidence of record
showing that MI was ruled out at that time and given the lack of a
diagnosis of MI at that time?

24 -

f.) When Dr. Taussig stated in August 1995 that "he has definitely
had a myocardial infarction accompanying his delayed closure of his
angioplasty", could he have been referring to the acute myocardial
infarction diagnosed in September 1992 or is there evidence of a
myocardial infarction occur-ring in December 1990-January 1991
and/or in March 1991 as shown by the hospital reports from those
periods?

g.) If the veteran did have a myocardial infarction during active
duty between December 11, 1990, and May 16, 1991, did coronary
artery disease permanently worsen or permanently increase in
severity as a result of the myocardial infarction? If so, was this
permanent increase in severity of coronary artery disease due to
the natural progress of the disease?

h.) Is a myocardial infarction a symptom or manifestation of
coronary artery disease? Can it be said that a myocardial
infarction is a consequence of, or is attributable to, the natural
progression of coronary artery disease?

i.) If the veteran did not have a myocardial infarction during
active duty, did coronary artery disease permanently worsen or
permanently increase in severity as a result of the cardiac
symptoms that he did experience during active duty, for example,
unstable angina? If so, was this permanent increase in severity of
coronary artery disease due to the natural progress of the disease?

- 25 -

j.) Did the medical and surgical techniques employed during active
duty between December 11, 1990, and May 16, 1991, prevent an
impending myocardial infarction from happening? If not, did the
medical and surgical techniques ameliorate damage to the heart or
other adverse health consequences, if any, caused by the myocardial
infarction?

k.) Is there any evidence of residual disability resulting from a
myocardial infarction, if any, which occurred during active duty
from December 11, 1990, to May 16, 1991? Concerning this, the
examiner should comment on the finding of the examiner on the April
1991 separation examination report that the veteran was "S/P 4-V
CABG -- no sequelae. TMST [(treadmill stress test)] 24 Apr 91
[within normal limits]." In addition, the examiner should consider
the November 5, 1992, letter from Robert L. Barrett, M.D., who
noted that, following an inferior infarction after discharge from
active duty in September 1992, "there was minimal amount of damage
... to the heart. . . " and that the veteran "should be able to
return back to full work with no limitations."

4. Right Knee: The RO should schedule the veteran for a VA
examination to determine the nature and severity of his service-
connected bucket handle tear of medial meniscus and torn anterior
cruciate ligament, status post reconstruction, right knee.

5. The examiner should review the pertinent evidence in the claims
file to be familiar with the medical history of the service-
connected right knee disorder. The examiner should provide
diagnoses of all disorders

- 26 -

pertaining to veteran's right knee. Any tests that the examining
physician deems appropriate should be performed. These tests should
include a complete test of the range of motion of the veteran's
right knee with the findings expressed in degrees. In consideration
of the provisions of 38 C.F.R. 4.40, 4.45 and the Court's decision
in DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995), the examination
report should include a discussion of the following medical
matters:

a.) What is the range of motion in degrees of the veteran's right
knee in terms of flexion and extension?

b.) Does the veteran have recurrent subluxation or lateral
instability of the right knee, and if he does, is such recurrent
subluxation or lateral instability considered slight, moderate, or
severe?

c.) Does the veteran's right knee exhibit weakened movement, excess
fatigability, incoordination, or pain on use attributable to the
service connected disability (if feasible, these determinations
should be expressed in terms of the degree of additional loss of
range of motion due to these symptoms.)?

d.) Does pain significantly limit functional ability during flare-
ups or when the right knee is used repeatedly over a period of time
(these determinations should also, if feasible, be portrayed in
terms of the degree of additional range of motion loss due to pain
on use or during flare-ups)?

If the examiner determines that it is not feasible to respond to
any of the above items, the examiner should

- 27 -


so state and provide a brief explanation or reason for not
responding.

6. After the development requested above has been completed, the RO
should review the veteran's claims folder and ensure that all the
foregoing development has been conducted and completed in full. If
any development is incomplete, appropriate corrective action should
be taken. Specific attention is directed to the examination
reports. If the examination reports do not include fully detailed
descriptions of pathology and all test reports, special studies or
adequate responses to the specific opinions requested, the report
must be returned for corrective action. 38 C.F.R. 4.2 (1999) ("if
the [examination] report does not contain sufficient detail, it is
incumbent upon the rating board to return the report as inadequate
for evaluation purposes").

7. The RO should readjudicate the veteran's claims for service
connection for a heart condition and for a left knee disorder
secondary to a service-connected right knee disorder considering
all relevant evidence.

The RO should also readjudicate the claim for an initial rating
higher than 10 percent for the service-connected right knee
disorder, which -- in accordance with Fenderson v. West, noted
above, -- must be phrased as "Entitlement to an 'original' or
'initial' rating .... not an increased rating -- in the rating
decision and/or supplemental statement of the case.

The RO may assign a "staged" rating or ratings -- as described in
Fenderson v. West -- if the disability level for the service-
connected right knee disorder has

- 28 -

increased or decreased from the time of the assignment of the
original rating if the RO decides that such a "staged" rating is
appropriate in this case, i.e., if the RO decides that the level of
disability shown by later evidence is higher or lower than the
level of disability shown at the time of the original rating, the
RO may assign different effective dates for the different ratings
accordingly based on the facts found as shown by the evidence of
record. Concerning this, the RO should review any medical records
relevant to the right knee during the course of the lengthy appeal
period including any records obtained pursuant to #1 above and
including the February 1997 report from Jewett Orthopedic Clinic
which the RO did not review in the first instance before forwarding
the case to the Board.

The RO and the appellant are also hereby advised that the Board is
obligated by law to ensure that the RO complies with its
directives, as well as those of the United States Court of Appeals
for Veterans Claims (Court). The Court has stated that compliance
by the Board or the RO is neither optional nor discretional. Where
the remand orders of the Board or the Court are not complied with,
the Board errs as a matter of law when it fails to ensure
compliance. Stegall v. West, 11 Vet. App. 268 (1998).

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

29 - This claim must be afforded expeditious treatment by the RO.
The law requires that all claims are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)(Historical and
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


STEVEN L. KELLER
Member, Board of Veterans' Appeals



- 30 -



